Citation Nr: 1812141	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of throat and mouth cancer, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993, which included service in Southwest Asia.   

This appeal before the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, denied service connection for mouth and throat cancer with residuals.  The Veteran filed a notice of disagreement (NOD) later in November 2009.  A statement of the case (SOC) was issued in July 2011, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2011.

The Veteran requested a Board hearing before a Veterans Law Judge on his August 2011 VA Form 9.  He was notified that his Board hearing had been scheduled for a date in April 2013 by way of an April 2013 letter.  This hearing notice letter was sent to his address of record and was not returned by the U.S. Postal Service as undeliverable.  A copy of the letter was also sent to his representative.  However, the Veteran failed to appear for the scheduled Board hearing, and, to date, he has neither offered an explanation as to why he failed to appear for the scheduled hearing, nor has he requested that the hearing be rescheduled.  Accordingly, the Veteran's Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

In August 2014, the Board, inter alia, denied the claim for service connection for residuals of throat and mouth cancer.  The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for both parties, vacating that portion of the August 2014 Board decision that denied entitlement to service connection for residuals of throat and mouth cancer, and remanding that claim to the Board for further proceedings consistent with the Joint Motion.

In July 2015, April 2016, March 2017, and, again, in August 2017, the Board remanded the claim for service connection for residuals of throat and mouth cancer to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action on each occasion, the AOJ continued to deny the claim (as reflected in supplemental SOCs (SSOCs) dated in December 2015, October 2016, July 2017, and January 2018).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal, prior to appellate consideration, is warranted.

The Veteran contends that he developed throat and mouth cancer as a result of exposure to various toxins while serving in Southwest Asia during the Persian Gulf War.  In the alternative, he claims that the cancer is the result of his service-connected PTSD, to the extent that he had a habit of chewing on his tongue due to his PTSD.  Also, it is contended that the throat and mouth cancer is associated with the Veteran's use of tobacco and alcohol which, in turn, is associated with his service-connected PTSD.

Direct service connection may be granted only when a disability was not the result of a veteran's abuse of alcohol or drugs.  See 38 U.S.C. § 105 (2012); 38 C.F.R. § 3.301 (2017).  Although a substance abuse disability cannot be service-connected on the basis of its incurrence or aggravation in service, the law does not preclude a veteran from receiving compensation for a substance abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Specifically, claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Such a benefit will only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

With respect to tobacco use, service connection is generally precluded for disabilities caused by using tobacco.  See 38 U.S.C. § 1103 (2012) and 38 C.F.R. § 3.300 (a) (2017).  However, in a 2003 opinion, VA's General Counsel held that neither 38 U.S.C. § 1103 (a) nor 38 C.F.R. § 3.300 bars a finding of secondary service connection for a disability related to a veteran's use of tobacco products after the veteran's service where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service.  See VAOGCPREC 6-2003. 

Further, VA's General Counsel has held that adjudicators must resolve: (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected. VAOGCPREC 6-2003.

In April 2017, a VA psychologist opined that the Veteran's symptoms of alcohol and tobacco use were not likely ("less likely than not") due to or a result of his service-connected PTSD.  The psychologist reasoned that there was a lack of current scientific evidence indicating a causal biological pathway connecting the conditions.

As explained in the August 2017 remand, the April 2017 opinion only addressed whether the Veteran's alcohol and tobacco use were caused by his service-connected PTSD.  Hence, the Board instructed the AOJ to obtain addendum medical etiology opinions addressing whether the Veteran's alcohol and tobacco use was aggravated by his PTSD.  The Board also requested a separate opinion as to whether the Veteran's residuals of throat and mouth cancer were caused or aggravated by his service-connected PTSD.

Pursuant to the Board's remand, a VA psychologist reviewed the Veteran's claims file in September 2017 and opined that it was not likely ("less than likely") that his residuals of throat and mouth cancer were caused or aggravated by his PTSD.  The psychologist noted that the evidence indicated no connection between the Veteran's psychological diagnosis and his drinking or smoking behavior, but no further explanation or rationale was provided.

The September 2017 opinion is deficient because the psychologist did not provide any specific explanation or rationale for why the Veteran's throat and mouth cancer is not caused or aggravated by his PTSD, other than to vaguely note that the evidence indicated no connection between his psychological diagnosis and his drinking or smoking behavior.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  See also Barr v. Nicholson, 21 Vet. App. 30  (2007) (holding that once VA undertakes the effort to provide an examination or obtain medical opinion, it must ensure that one is provided or obtained that is adequate for the determination being made). 

Moreover, other than the notation that there was no connection between the Veteran's psychological diagnosis and his drinking or smoking behavior, the psychologist did not provide any specific opinion as to whether the Veteran's alcohol and tobacco use was aggravated by his PTSD, as requested by the Board in the August 2017 remand.

Hence, the Board finds that a remand is necessary to obtain another addendum medical etiology opinion-preferably, from the psychologist who provided the September 2017 opinion-that is supported by a complete, clearly-stated rationale, to include identification of the evidence and/or medical authority relied upon.  The AOJ should only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake additional notification action, as well as appropriate development action, to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Nashville Vista electronic records system (dated to September 2017).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Nashville Vista electronic records system dated from September 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA psychologist who provided the September 2017 medical etiology opinion an addendum opinion addressing the etiology of the Veteran's throat and mouth cancer.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another psychiatrist or psychologist based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.

The opinion provider should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's throat and mouth cancer (a) was caused OR (b) is, or has been, aggravated (worsened beyond natural progression) by his service-connected PTSD, to the extent that he has habitually chewed his tongue due to his PTSD.

The opinion provider should also provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's alcohol use (a) was caused OR (b) is, or has been, aggravated (worsened beyond natural progression) by his service-connected PTSD.

If the opinion provider determines that the Veteran's alcohol use was not caused or aggravated by his service-connected PTSD, the opinion provider should also provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's service-connected PTSD caused him to use, or increase the use of, tobacco products.

If the Veteran's service-connected PTSD did likely cause him to use, or increase the use of, tobacco products, the opinion provider should also provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the use of tobacco products was a substantial factor in causing his throat and mouth cancer, such that the throat and mouth cancer would not have occurred but for the use of tobacco products related to PTSD.

In addressing the above, the opinion provider must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's contentions that his throat and mouth cancer were caused by his habit of chewing his tongue due to PTSD and/or was caused by his use of alcohol and tobacco due to PTSD.

In this regard, the opinion provider is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached-to include identification of the evidence and/or medical authority relied upon-must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for residuals of throat and mouth cancer in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim in January 2018), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

